ACCEPTED
                                                                01-15-00831-CV
                                                     FIRST COURT OF APPEALS
                                                             HOUSTON, TEXAS
                                                          12/14/2015 9:51:44 AM
                                                          CHRISTOPHER PRINE
                                                                         CLERK

          NO. 01-15-00831

 IN THE FIRST COURT OF APPEALS
                                               FILED IN
        HOUSTON, TEXAS                  1st COURT OF APPEALS
                                            HOUSTON, TEXAS
                                        12/14/2015 9:51:44 AM
        ELIZABETH DAUZ,                 CHRISTOPHER A. PRINE
                                                 Clerk

             Appellant,
                 V.

          TEAM 360, LLC,

            THAI KLAM.
             Appellees.

SECOND MOTION TO ABATE APPEAL



 On Appeal from Cause 2014-29743
 In the 125TH Judicial District Court
      Of Harris County, Texas
 Hon. Kyle Carter, Judge Presiding


                  RICARDO GUERRA
                  Lead Counsel for Appellant
                  State Bar No. 24074331
                  ERIC DAYS
                  State Bar No. 24082907
                  BRENT SMITH
                  State Bar No. 24083875
                  Law Offices of Rick Guerra
                  2211 Rayford Rd. Ste. 111 #134
                  Spring, TX 77386
                  Direct: 281-760-4295
                  FAX: 866-325-0341
Elizabeth Dauz TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 10.5, the Appellant, Elizabeth Dauz, files this Second

Motion to Abate Appeal until the Trial Court makes a determination on

Appellant/Plaintiff’s Motion for Reconsideration.

       The judgment appealed from was signed on September 9, 2015. The appeal was

from an interlocutory order. The Trial Court’s order did not have, permissive

interlocutory appeal language in the order. The Trial Court held a hearing on several

motions for Summary Judgment on November 16, 2015, and granted summary judgment

for all defendants.

       However, Appellant contends there were claims that were not heard at the

November 16, 2015 hearing, and could not have been adjudicated or disposed of with the

Trial Court’s entry of its omnibus order. Appellant/Plaintiff’s Motion for Reconsideration

seeks to clear up any procedural complications of appellate jurisdiction to allow all

parties to properly brief the Appellate Court for a determination on the merits rather than

simply jurisdictional complications that may further delay litigation.

       The Appellant believes justice will be better served by abating this appeal until

that time when all matters, issues, claims and parties that may be taken up on appeal can

be included in one appeal.

       This request is not sought for delay but so that justice may be done.

       All facts recited in this motion are within the personal knowledge of the counsel

signing this motion; therefore no verification is necessary under Rule of Appellate

Procedure 10.2.
                                 PRAYER FOR RELIEF

       For the reasons set forth above, Appellant requests that this Court grant this

Second Motion to Abate the Appeal until all the Trial Court’s determination on these

other matters is made, and all appealable issues can be put before the Appellate Court.

Appellant all other relief to which it may be entitled.

                                                      Respectfully submitted,

                                                      Law Offices of Rick Guerra

                                                      /s/ Ricardo Guerra
                                                      Ricardo Guerra
                                                      State Bar No. 24074331
                                                      Email: service@rickguerra.com
                                                      2211 Rayford Rd. Ste 111 #134
                                                      Spring, TX 77386
                                                      Direct: 281-760-4295
                                                      Fax: 866-325-0341
                                                      Attorney for Appellant




                               CERTIFICATE OF SERVICE

       I certify that on December 14, 2015, a true and correct copy of Second Motion to

Abate Appeal was served via e-filing on all counsel of record.



                                                      /s/ Ricardo Guerra
                                                      RICARDO GUERRA